DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trangard et al. (WO2014131427), hereinafter referred to as ‘Trangard’ and in further view of  Hutchinson et al. (CN108799238), hereinafter referred to as ‘Hutchinson’.

Regarding Claim 1, Trangard discloses an apparatus, comprising (Generally, all terms used in the claims are to be interpreted according to their ordinary meaning in the technical field, unless explicitly defined otherwise herein. All references to "a/an/the element, apparatus, component, means, step, etc." are to be interpreted openly as referring to at least one instance of the element, apparatus, component, means, step, etc., unless explicitly stated otherwise, pg. 3, Lines 18-22): a valve controller operatively couplable to a pneumatic actuator (The positioner 3 comprises a plurality of devices and entities. Figure 2 illustrates parts of a positioner as well as an actuator and a stem. In general terms, the main parts of the positioner are the one or more main stage valves 9a, 9b, 9c, 9d, the pilot stage valve 26, and control electronics 23, pg. 5, Lines 8-11)), the pneumatic actuator being operatively coupled to a control valve (The positioner 3 is arranged to output pneumatic signals to the actuator 2. The actuator 2 is arranged to drive the actuated element 5 via the stem 4. Hence, the positioner 3 is arranged to receive an electric signal and to output a pneumatic pressure signal. In this sense, the pneumatic pressure signal is defined by the pneumatic pressure being the output from the positioner 3. The actuator 2 is therefore arranged to translate the pneumatic pressure into a force (or moment), pg. 5, Lines 1-11), 
the valve controller including one or more processors to (The digital positioner system 1 is denoted digital since the positioner 3 comprises a microprocessor., pg. 4, Lines 22-24): in response to a signal indicating that the valve controller is to operate the pneumatic actuator to move a flow control member of the control valve in a direction (The positioner 3 comprises a plurality of devices and entities. Figure 2 illustrates parts of a positioner as well as an actuator and a stem. In general terms, the main parts of the positioner are the one or more main stage valves 9a, 9b, 9c, 9d, the pilot stage valve 26, and control electronics 23, pg. 5, Lines 8-11The microprocessor is arranged to receive an electrical set-point signal (for example either as analog input ( current signal) or via a bus interface such as profibus) and a signal indicating the actual position of the actuated element 5, pg. 4, Lines 25-28), 
command a first current-to-pressure (I/P) converter of the valve controller to pulse the valve controller between a first closed position and a first open position (The positioner 3 comprises a plurality of devices and entities. Figure 2 illustrates parts of a positioner as well as an actuator and a stem. In general terms, the main parts of the positioner are the one or more main stage valves 9a, 9b, 9c, 9d, the pilot stage valve 26, and control electronics 23, pg. 5, Lines 8-11In this way it may be possible to regulate a pressure. The herein disclosed type of valve arrangement 20 may thereby be used in applications that currently use analog I/P converters, pg. 10, Lines 6-8), the pulsing to cause the pneumatic actuator to move the flow control member in the first direction and calculate a pneumatic volume usage associated with the moving of the flow control member in the direction (The flow through this fast-acting on-off stage valve arrangement 20 acts on a control volume. This control 20 volume acts on the main stage valves 9a-d that are being controlled. The pulsed action of the on-off pilot stage valve arrangement 20 combined with the (small) controlled volume leads to a quasi-analog behavior of the pilot stage valve 19 due to the compressibility of the gaseous medium and the inertia in the controlled mechanic-pneumatic system (as defined by the main 25 stage valves 9a-d), pg. 13, Lines 18-25); the pneumatic volume usage being based on the pulsing (The volume of the channel 15 may enable pressure variations in the binary-valued pneumatic signal to be evened out, pg. 13, Lines 28-29; The flow through this fast-acting on-off stage valve arrangement 20 acts on a control volume. This control 20 volume acts on the main stage valves 9a-d that are being controlled. The pulsed action of the on-off pilot stage valve arrangement 20 combined with the (small) controlled volume leads to a quasi-analog behavior of the pilot stage valve 19 due to the compressibility of the gaseous medium and the inertia in the controlled mechanic-pneumatic system (as defined by the main 25 stage valves 9a-d), pg. 13, Lines 18-25). 
	However, Trangard does not disclose a first direction and first relay valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard to incorporate a first direction to calculate the pneumatic supply volume in a first direction and to improve individual fluid movement in the apparatus.
	Nevertheless, Hutchinson discloses first relay valve (first air sub-system comprises a device for measuring from the first servo driver to control current of the first servo valve to output a first measured current value of the first current sensor and coupled to the first valve of the first relay, wherein the first processor is configured to generate a termination signal to actuate the first relay to open the first bleed valve, a second pneumatic subsystem [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to incorporate a first relay valve to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.

	Regarding Claim 2, Trangard and Hutchinson disclose the claimed invention discussed in claim 1. 

	Trangard discloses one or more processors are  (The control electronics 23 may comprise a microprocessor 7, pg. 8, Lines 22-23): in response to a signal indicating that the valve controller is to operate the pneumatic actuator to move the flow control member in direction (The electromagnetic actuator 21 may be arranged to receive the discrete-valued electrical signal from the terminal 22, and to move the blade 24. For example, the solenoid may translate the discrete-valued electrical signal into a force acting on the blade 24. The blade 24 is thereby enabled to open and close the nozzle 18. This in turn enables the nozzle 18 to provide the binary-valued pneumatic signal to the at least one main stage valve 9a-d., pg. 9, Lines 16-22), command an I/P converter of the valve controller to pulse the valve controller between closed and open position (valve arrangement may be regarded as defining the functionality of a current/pressure (IP) converter. This would lead to a simpler and more cost effective design compared to the analog I/P converters that are in use today, pg. 3, Lines 1-3; The electromagnetic actuator 21 may be arranged to receive the discrete-valued electrical signal from the terminal 22, and to move the blade 24. For example, the solenoid may translate the discrete-valued electrical signal into a force acting on the blade 24. The blade 24 is thereby enabled to open and close the
nozzle 18. This in turn enables the nozzle 18 to provide the binary-valued
pneumatic signal to the at least one main stage valve 9a-d., pg. 9, Lines 16-22), the pneumatic actuator to move the flow control member in the direction; and calculate a pneumatic volume usage associated with the moving of the flow control member in the direction, the pneumatic volume usage being based on the pulsing (The flow through this fast-acting on-off stage valve arrangement 20 acts on a control volume. This control 20 volume acts on the main stage valves 9a-d that are being controlled. The pulsed action of the on-off pilot stage valve arrangement 20 combined with the (small) controlled volume leads to a quasi-analog behavior of the pilot stage valve 19 due to the compressibility of the gaseous medium and the inertia in the controlled mechanic-pneumatic system (as defined by the main 25 stage valves 9a-d), pg. 13, Lines 18-25).
However, Trangard does not disclose the second I/P converter, second direction , and second relay valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard to incorporate the second I/P converter to maintain the position of the pneumatic actuator and improve the amount of pressure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard to incorporate the second direction to calculate the pneumatic supply volume in a second direction and to improve individual fluid movement in the apparatus.

	Nevertheless, Hutchinson discloses a relay valve (it is used for controlling the second pneumatic actuating assembly, the second pneumatic system comprises a device for measuring from the second servo driver to control current of the second servo valve to output the second measured current value of the second current sensor, and a second bleed valve coupled to the second relay. wherein the second processor is configured to generate a termination signal to drive the second relay to open the second discharging valve [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to incorporate a second relay valve to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.

Regarding Claim 3, Trangard and Hutchinson disclose the claimed invention discussed in claim 2.	

Trangard discloses the pneumatic actuator (Fig 1 is a schematic view of a valve system with pneumatic actuator and digital positioner according to embodiments, pg. 3, Lines 29-30).

Regarding Claim 4, Trangard and Hutchinson disclose the claimed invention discussed in claim 2.

Trangard discloses one or more processors are further to (as discussed above): in response to the signal (as discussed above), command I/P converter of the valve controller (as discussed above), the pulsing to cause the pneumatic actuator to move the flow control member in the direction ( as discussed above); and calculate a pneumatic volume usage associated with the moving of the flow control member in the direction (as discussed above), the pneumatic volume usage being based on the pulsing (as discussed above).
However, Trangard does not disclose the pneumatic actuator is a double-acting pneumatic actuator, the second direction, third relay valve, and third I/P converter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard to incorporate the second direction to calculate the pneumatic supply volume in a second direction and to improve individual fluid movement in the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard to incorporate the third I/P converter to maintain a position of the pneumatic actuator and the amount of bleed and to improve fluid movement in the apparatus.
Nevertheless, Hutchinson discloses the pneumatic actuator is a double-acting pneumatic actuator and third relay valve (a third pneumatic subsystem for controlling third pneumatic actuating assembly, a third pneumatic sub-system comprises a measurement from a third servo driver to control current of the third servo valve to output third measuring current value of the third current sensor; and a third valve coupled to the third relay, wherein the third processor is configured to generate a termination signal to actuate the relay to open the bleed valve, and a communication bus for communicatively coupling first pneumatic subsystem. each of the second pneumatic subsystem and wherein the first processor [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to incorporate a third relay valve to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.

Regarding Claim 5, Trangard and Hutchinson disclose the claimed invention discussed in claim 4.

Trangard discloses one or more processors are further to (as discussed above): in response to the signal (as discussed above), command a I/P converter of the valve controller to pulse the valve controller between a closed position and an open position (as discussed above) ,; and calculate a pneumatic volume usage associated with the moving of the flow control member in the direction, the pneumatic volume usage being based on the pulsing (as discussed above).
However, Trangard does not disclose fourth I/P converter and fourth relay valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard to incorporate the fourth I/P converter to maintain a position of the pneumatic actuator and the amount of bleed and to improve fluid movement in the apparatus.
Nevertheless, Hutchinson discloses relay valve (wherein the third processor is configured to generate a termination signal to actuate the relay to open the bleed valve, and a communication bus for communicatively coupling first pneumatic subsystem [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to incorporate a fourth relay valve to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.

Regarding Claim 6, Trangard and Hutchinson disclose the claimed invention discussed in claim 5.

Trangard discloses the one or more processors are further to (as discussed above): in response to a signal indicating that the valve controller is to increase a pressure of a fluid chamber of the pneumatic actuator and a pressure of a fluid chamber of the pneumatic actuator (Hence, the positioner 3 is arranged to receive an electric signal and to output a pneumatic pressure signal. In this sense, the pneumatic pressure signal is defined by the pneumatic pressure being the output from the positioner 3. The actuator 2 is therefore arranged to translate the pneumatic pressure into a force (or moment)., pg. 5, Lines 3-7; ); in response to the signal (as discussed above), (as discussed above); and calculate a pneumatic volume usage associated with the increasing of the pressure of the fluid chamber and the increasing of the pressure of the fluid chamber, the pneumatic volume usage ( as discussed above).
However, Trangard does not disclose command the first I/P converter to pulse the first relay valve between the first closed position , command the third I/P converter , and the first open position to pulse the third relay valve between the third closed position and the third open position and the pulsing of the third relay valve to increase the second pressure of the second fluid chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard to incorporate the third I/P converter to maintain a position of the pneumatic actuator and the amount of bleed and to improve fluid movement in the apparatus
Nevertheless, Hutchinson discloses the first I/P converter to pulse the first relay valve between the first closed position (first air sub-system comprises a device for measuring from the first servo driver to control current of the first servo valve to output a first measured current value of the first current sensor and coupled to the first valve of the first relay, wherein the first processor is configured to generate a termination signal to actuate the first relay to open the first bleed valve, a second pneumatic subsystem [0010]), and the first open position to pulse the third relay valve between the third closed position and the third open position and the pulsing of the third relay valve to increase the second pressure of the second fluid chamber (a third pneumatic subsystem for controlling third pneumatic actuating assembly, a third pneumatic sub-system comprises a measurement from a third servo driver to control current of the third servo valve to output third measuring current value of the third current sensor; and a third valve coupled to the third relay, wherein the third processor is configured to generate a termination signal to actuate the relay to open the bleed valve, and a communication bus for communicatively coupling first pneumatic subsystem. each of the second pneumatic subsystem and wherein the first processor [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse the first relay valve between the first closed position to increase the pressure of the first fluid chamber to provide accurate and reliable output pressure control and to improve fluid communications in the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson and the first open position to pulse the third relay valve between the third closed position and the third open position and the pulsing of the third relay valve to increase the second pressure of the second fluid chamber to increase the first and second pressure of the third fluid chamber to provide accurate and reliable output pressure control and to improve fluid communications in the apparatus.

Regarding Claim 7, Trangard and Hutchinson disclose the claimed invention discussed in claim 6.

Trangard discloses one or more processors are further to (as discussed above ): in response to a signal indicating that the valve controller is to decrease the pressure of the fluid chamber and the pressure of the fluid chamber (as discussed above), in response to the signal (as discussed above), command the I/P converter to pulse between the closed position and the open position (as discussed above), and calculate a pneumatic volume usage associated with the decreasing of the pressure of the fluid chamber and the decreasing of the pressure of the fluid chamber, the pneumatic volume usage (as discussed above).
However, Trangard does not disclose command the second I/P converter to pulse between the closed position and the open position, the pulsing of the fourth relay valve to decrease the second pressure of the second fluid chamber; the pulsing of the second relay valve to decrease the first pressure of the first fluid chamber and the pulsing of the fourth relay valve.
Nevertheless, Hutchinson discloses the pulsing of the second relay valve to decrease the pressure of the fluid chamber and the pulsing of the relay valve (a third pneumatic subsystem for controlling third pneumatic actuating assembly, a third pneumatic sub-system comprises a measurement from a third servo driver to control current of the third servo valve to output third measuring current value of the third current sensor; and a third valve coupled to the third relay, wherein the third processor is configured to generate a termination signal to actuate the relay to open the bleed valve, and a communication bus for communicatively coupling first pneumatic subsystem. each of the second pneumatic subsystem and wherein the first processor [0010]), the pulsing of the relay valve to decrease the pressure of the fluid chamber (first air sub-system comprises a device for measuring from the first servo driver to control current of the first servo valve to output a first measured current value of the first current sensor and coupled to the first valve of the first relay, wherein the first processor is configured to generate a termination signal to actuate the first relay to open the first bleed valve, a second pneumatic subsystem [0010]) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to incorporate the pulsing of the second relay valve to decrease the first pressure of the first fluid chamber and the pulsing of the fourth relay valve to provide accurate and reliable output pressure control and to improve fluid communications in the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to incorporate the pulsing of the relay valve to decrease the pressure of the fluid chamber to provide accurate and reliable output pressure control and to improve fluid communications in the apparatus.

	Regarding Claim 8, Trangard discloses a method, comprising (Figure 7 illustrates a flowchart of a method for controlling at least one main stage valve 9a-d, pg. ,Lines 14-15): receiving a signal at a valve controller operatively coupled to a pneumatic actuator (The electromagnetic actuator 21 may be arranged to receive the discrete-valued electrical signal from the terminal 22, and to move the blade 24. For example, the solenoid may translate the discrete-valued electrical signal into a force acting on the blade 24. The blade 24 is thereby enabled to open and close the nozzle 18. This in turn enables the nozzle 18 to provide the binary-valued
pneumatic signal to the at least one main stage valve 9a-d., pg. 9, Lines 16-22), the pneumatic actuator being operatively coupled to a control valve (The positioner 3 comprises a plurality of devices and entities. Figure 2 illustrates parts of a positioner as well as an actuator and a stem. In general terms, the main parts of the positioner are the one or more main stage valves 9a, 9b, 9c, 9d, the pilot stage valve 26, and control electronics 23, pg. 5, Lines 8-11), the signal indicating that the valve controller is to operate the pneumatic actuator to move a flow control member of the control valve in a direction (The positioner 3 comprises a plurality of devices and entities. Figure 2 illustrates parts of a positioner as well as an actuator and a stem. In general terms, the main parts of the positioner are the one or more main stage valves 9a, 9b, 9c, 9d, the pilot stage valve 26, and control electronics 23, pg. 5, Lines 8-11The microprocessor is arranged to receive an electrical set-point signal (for example either as analog input ( current signal) or via a bus interface such as profibus) and a signal indicating the actual position of the actuated element 5, pg. 4, Lines 25-28); in response to receiving the signal, commanding, via one or more processors of the valve controller ( as discussed above) , a current-to-pressure (I/P) converter of the valve controller to pulse a first relay valve of the valve controller between a first closed position and a first open position (The positioner 3 comprises a plurality of devices and entities. Figure 2 illustrates parts of a positioner as well as an actuator and a stem. In general terms, the main parts of the positioner are the one or more main stage valves 9a, 9b, 9c, 9d, the pilot stage valve 26, and control electronics 23, pg. 5, Lines 8-11In this way it may be possible to regulate a pressure. The herein disclosed type of valve arrangement 20 may thereby be used in applications that currently use analog I/P converters, pg. 10, Lines 6-8); and calculating, via the one or more processors, a pneumatic volume usage associated with the moving of the flow control member in the first direction, the first pneumatic volume usage being based on the pulsing of the first relay valve (The flow through this fast-acting on-off stage valve arrangement 20 acts on a control volume. This control 20 volume acts on the main stage valves 9a-d that are being controlled. The pulsed action of the on-off pilot stage valve arrangement 20 combined with the (small) controlled volume leads to a quasi-analog behavior of the pilot stage valve 19 due to the compressibility of the gaseous medium and the inertia in the controlled mechanic-pneumatic system (as defined by the main 25 stage valves 9a-d), pg. 13, Lines 18-25).
However, Trangard does not disclose, to pulse the third relay valve between the third closed position and the third open position and the pulsing of the third relay valve to increase the second pressure of the second fluid chamber.
Nevertheless, Hutchinson discloses pulsing of the relay valve causing the pneumatic actuator to move the flow control member in the first direction and the pulsing of the third relay valve between the third closed position and the third open position (a third pneumatic subsystem for controlling third pneumatic actuating assembly, a third pneumatic sub-system comprises a measurement from a third servo driver to control current of the third servo valve to output third measuring current value of the third current sensor; and a third valve coupled to the third relay, wherein the third processor is configured to generate a termination signal to actuate the relay to open the bleed valve, and a communication bus for communicatively coupling first pneumatic subsystem. each of the second pneumatic subsystem and wherein the first processor [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse the third relay valve between the third closed position and the third open position and the pulsing of the third relay valve to increase the second pressure of the second fluid chamber to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.

Regarding Claim 9, Trangard and Hutchinson disclose the claimed invention discussed in claim 8.

Trangard discloses receiving a signal at the valve controller (as discussed above), the signal indicating that the valve controller is to operate the pneumatic actuator to move the flow control member in a direction opposite the direction ( as discussed above); in response to receiving the signal, commanding, via the one or more processors ( as discussed above), a I/P converter of the valve controller (as discussed above), the pneumatic actuator to move the flow control member in the direction (as discussed above); and calculating, via the one or more processors, a pneumatic volume usage associated with the moving of the flow control member in the direction, the pneumatic volume usage being ( as discussed above).
However, Trangard does not disclose pulsing a second relay valve of the valve controller between a second closed position and a second open position.
	Nevertheless, Hutchinson discloses pulsing a second relay valve of the valve controller between a second closed position and a second open position (it is used for controlling the second pneumatic actuating assembly, the second pneumatic system comprises a device for measuring from the second servo driver to control current of the second servo valve to output the second measured current value of the second current sensor, and a second bleed valve coupled to the second relay. wherein the second processor is configured to generate a termination signal to drive the second relay to open the second discharging valve [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse a second relay valve of the valve controller between a second closed position and a second open position to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.


Regarding Claim 10, Trangard and Hutchinson disclose the claimed invention discussed in claim 9.
Trangard discloses the pneumatic actuator is a single-acting pneumatic actuator (Fig 1 is a schematic view of a valve system with pneumatic actuator and digital positioner according to embodiments, pg. 3, Lines 29-30).

	Regarding Claim 11, Trangard and Hutchinson disclose the claimed invention discussed in claim 9.

Trangard discloses pneumatic actuator is a double-acting pneumatic actuator, the method further comprising: in response to receiving the signal, commanding (as discussed above), via the one or more processors (as discussed above), a I/P converter of the valve controller (as discussed above), and calculating, via the one or more processors (as discussed above), a pneumatic volume usage associated with the moving of the flow control member in the direction (as discussed above), and the pneumatic volume usage (as discussed above).
However, Trangard does not disclose pulsing a third relay valve of the valve controller between a third closed position and a third open position.
Nevertheless, Hutchinson discloses pulsing a third relay valve of the valve controller between a third closed position and a third open position (a third pneumatic subsystem for controlling third pneumatic actuating assembly, a third pneumatic sub-system comprises a measurement from a third servo driver to control current of the third servo valve to output third measuring current value of the third current sensor; and a third valve coupled to the third relay, wherein the third processor is configured to generate a termination signal to actuate the relay to open the bleed valve, and a communication bus for communicatively coupling first pneumatic subsystem. each of the second pneumatic subsystem and wherein the first processor [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse the third relay valve between the third closed position and the third open position and the pulsing of the third relay valve to increase the second pressure of the second fluid chamber to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.

Regarding Claim 12, Trangard and Hutchinson disclose the claimed invention discussed in claim 11.
Trangard discloses further comprising: in response to receiving the signal, commanding (as discussed above), via the one or more processors (as discussed above), a I/P converter of the valve controller (as discussed above) to pulse a fourth relay valve of the valve controller between a fourth closed position and a fourth open position, the pneumatic actuator to move the flow control member in the direction (as discussed above); and calculating, via the one or more processors ( as discussed above), a pneumatic volume usage associated with the moving of the flow control member in the direction (as discussed above).
However, Trangard does not disclose pulsing a fourth relay valve of the valve controller between a fourth closed position and a fourth open position.
Nevertheless, Hutchinson discloses relay valve (a third pneumatic subsystem for controlling third pneumatic actuating assembly, a third pneumatic sub-system comprises a measurement from a third servo driver to control current of the third servo valve to output third measuring current value of the third current sensor; and a third valve coupled to the third relay, wherein the third processor is configured to generate a termination signal to actuate the relay to open the bleed valve, and a communication bus for communicatively coupling first pneumatic subsystem. each of the second pneumatic subsystem and wherein the first processor [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson pulsing a fourth relay valve of the valve controller between a fourth closed position and a fourth open position to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.

Regarding Claim 13, Trangard and Hutchinson disclose the claimed invention discussed in claim 11.

Trangard discloses further comprising: receiving a signal at the valve controller (as discussed above), the signal indicating that the valve controller is to increase a pressure of a fluid chamber of the pneumatic actuator and a pressure of a fluid chamber of the pneumatic actuator (as discussed above); in response to receiving the signal ( as discussed above), commanding, via the one or more processors (as discussed above), the I/P converter (as discussed above); in response to receiving the signal, commanding (as discussed above), via the one or more processors (as discussed above), the I/P converter ( as discussed above); and calculating, via the one or more processors (as discussed above), a pneumatic volume usage associated with the increasing of the pressure of the fluid chamber ( as discussed above), the pneumatic volume usage (as discussed above).
However, Trangard does not disclose to pulse the first relay valve between the first closed position and the first open position, the pulsing of the first relay valve increasing the first pressure of the first fluid chamber, to pulse the third relay valve between the third closed position and the third open position, and the pulsing of the third relay valve increasing the second pressure of the second fluid chamber.
Nevertheless, Hutchinson discloses to pulse the first relay valve between the first closed position and the first open position and the pulsing of the first relay valve increasing the first pressure of the first fluid chamber (first air sub-system comprises a device for measuring from the first servo driver to control current of the first servo valve to output a first measured current value of the first current sensor and coupled to the first valve of the first relay, wherein the first processor is configured to generate a termination signal to actuate the first relay to open the first bleed valve, a second pneumatic subsystem [0010]) and to pulse the third relay valve between the third closed position and the third open position, and the pulsing of the third relay valve increasing the second pressure of the second fluid chamber (a third pneumatic subsystem for controlling third pneumatic actuating assembly, a third pneumatic sub-system comprises a measurement from a third servo driver to control current of the third servo valve to output third measuring current value of the third current sensor; and a third valve coupled to the third relay, wherein the third processor is configured to generate a termination signal to actuate the relay to open the bleed valve, and a communication bus for communicatively coupling first pneumatic subsystem. each of the second pneumatic subsystem and wherein the first processor [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse the first relay valve between the first closed position and the first open position and the pulsing of the first relay valve increasing the first pressure of the first fluid chamber to pulse the third relay valve between the third closed position and the third open position to rapidly increase or decrease the pressure of compressed fluid for the first and third position and to improve fluid communications in the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson the pulsing of the third relay valve increasing the second pressure of the second fluid chamber to rapidly increase or decrease the pressure of compressed fluid in the second fluid chamber and to improve fluid communications in the apparatus.

Regarding Claim 14, Trangard and Hutchinson disclose the claimed invention discussed in claim 13.

Trangard discloses further comprising: receiving a signal at the valve controller (as discussed above), the signal indicating that the valve controller is to decrease the pressure of the fluid chamber and the pressure of the fluid chamber (as discussed above); in response to receiving the signal, commanding (as discussed above), via the one or more processors (as discussed above), the I/P converter ( as discussed above); in response to receiving the signal, commanding, via the one or more processors (as discussed above), the I/P converter (as discussed above); and calculating, via the one or more processors (as discussed above), a pneumatic volume usage associated with the decreasing of the pressure of the fluid chamber and the decreasing of the pressure of the fluid chamber (as discussed above), the pneumatic volume usage (as discussed above) being based on the pulsing of the second relay valve and the pulsing of the fourth relay valve.
However, Trangard does not disclose to pulse the second relay valve between the second closed position and the second open position, the pulsing of the second relay valve decreasing the first pressure of the first fluid chamber and to pulse the fourth relay valve between the fourth closed position and the fourth open position, the pulsing of the fourth relay valve decreasing the second pressure of the second fluid chamber.
Nevertheless, Hutchinson discloses to pulse the second relay valve between the second closed position and the second open position, the pulsing of the second relay valve decreasing the first pressure of the first fluid chamber (which is used to control the movement of a second piston in a second pneumatic actuation assembly, the second pneumatic subsystem includes a second servo drive, a second servo valve, a second current sensor, a second amplifier coupled to a second relay a drain valve, a second position sensor, and a second processor that transmits a second control command to a second servo drive, wherein the second servo drive transmits a control current to the second servo valve to selectively actuate the second servo valve in response to the second control command actuating a second pneumatic actuation assembly, wherein the second position sensor is configured to measure the linear motion of the second piston and provide position feedback of the second piston [0010]) and to pulse the relay valve between the closed position and the open position, the pulsing of the relay valve decreasing the second pressure of the second fluid chamber (first air sub-system comprises a device for measuring from the first servo driver to control current of the first servo valve to output a first measured current value of the first current sensor and coupled to the first valve of the first relay, wherein the first processor is configured to generate a termination signal to actuate the first relay to open the first bleed valve, a second pneumatic subsystem [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse the second relay valve between the second closed position and the second open position, the pulsing of the second relay valve decreasing the first pressure of the first fluid chamber and to pulse the fourth relay valve to rapidly increase or decrease the pressure of compressed fluid for the second position and to improve fluid communications in the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse the fourth relay valve between the fourth closed position and the fourth open position, the pulsing of the fourth relay valve decreasing the second pressure of the second fluid chamber to rapidly increase or decrease the pressure of compressed fluid in the fourth fluid chamber and to improve fluid communications in the apparatus.

Regarding Claim 15, Trangard disclose executing cause one or more processors (as discussed above) of a valve controller to at least (Figure 7 illustrates a flowchart of a method for controlling at least one main stage valve 9a-d, pg. ,Lines 14-15): obtain a signal, the signal indicating that the valve controller is to operate a pneumatic actuator operatively coupled to the valve controller to move a flow control member of a control valve in a direction (The electromagnetic actuator 21 may be arranged to receive the discrete-valued electrical signal from the terminal 22, and to move the blade 24. For example, the solenoid may translate the discrete-valued electrical signal into a force acting on the blade 24. The blade 24 is thereby enabled to open and close the nozzle 18. This in turn enables the nozzle 18 to provide the binary-valued pneumatic signal to the at least one main stage valve 9a-d., pg. 9, Lines 16-22), the control valve being operatively coupled to the pneumatic actuator (The positioner 3 comprises a plurality of devices and entities. Figure 2 illustrates parts of a positioner as well as an actuator and a stem. In general terms, the main parts of the positioner are the one or more main stage valves 9a, 9b, 9c, 9d, the pilot stage valve 26, and control electronics 23, pg. 5, Lines 8-11) in response to the signal (as discussed above), command a current-to-pressure (I/P) converter of the valve controller (The positioner 3 comprises a plurality of devices and entities. Figure 2 illustrates parts of a positioner as well as an actuator and a stem. In general terms, the main parts of the positioner are the one or more main stage valves 9a, 9b, 9c, 9d, the pilot stage valve 26, and control electronics 23, pg. 5, Lines 8-11In this way it may be possible to regulate a pressure. The herein disclosed type of valve arrangement 20 may thereby be used in applications that currently use analog I/P converters, pg. 10, Lines 6-8); and calculate a pneumatic volume usage associated with the moving of the flow control member in the first direction (The volume of the channel 15 may enable pressure variations in the binary-valued pneumatic signal to be evened out, pg. 13, Lines 28-29; The flow through this fast-acting on-off stage valve arrangement 20 acts on a control volume. This control 20 volume acts on the main stage valves 9a-d that are being controlled. The pulsed action of the on-off pilot stage valve arrangement 20 combined with the (small) controlled volume leads to a quasi-analog behavior of the pilot stage valve 19 due to the compressibility of the gaseous medium and the inertia in the controlled mechanic-pneumatic system (as defined by the main 25 stage valves 9a-d), pg. 13, Lines 18-25), the pneumatic volume usage being based on the pulsing of the first relay valve.
	Nevertheless, Hutchinson discloses a non-transitory computer-readable stage medium (The term "processor" as used herein includes, but is not limited to, one or more computing devices, hardwired circuits, signal modifying devices and systems, devices and machines for controlling systems, central processing units, programmable devices and systems [0065]), to pulse a first relay valve of the valve controller between a first closed position and a first open position and the pulsing of the first relay valve causing the pneumatic actuator to move the flow control member in the first direction (first air sub-system comprises a device for measuring from the first servo driver to control current of the first servo valve to output a first measured current value of the first current sensor and coupled to the first valve of the first relay, wherein the first processor is configured to generate a termination signal to actuate the first relay to open the first bleed valve, a second pneumatic subsystem [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson a non-transitory computer-readable stage medium to receive/compute signals and to improve fluid analysis in the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse a first relay valve of the valve controller between a first closed position and a first open position and the pulsing of the first relay valve causing the pneumatic actuator to move the flow control member in the first direction to rapidly increase or decrease the pressure of compressed fluid for the second position and to improve fluid communications in the apparatus.

Regarding Claim 16, Trangard and Hutchinson disclose the claimed invention discussed in claim 15.

Trangard discloses wherein the instructions, when executed, further cause the one or more processors to (as discussed above): obtain a signal (as discussed above), the signal indicating that the valve controller is to operate the pneumatic actuator to move the flow control member in a direction opposite the direction (as discussed above); in response to the signal (as discussed above), command a second I/P converter of the valve controller ( as discussed above) to pulse a second relay valve of the valve controller between a second closed position and a second open position (as discussed above), and calculate a pneumatic volume usage associated with the moving of the flow control member in the direction (as discussed above), the pneumatic volume usage (as discussed above) 
	However, Trangard does not disclose the pulsing of the second relay valve causing the pneumatic actuator to move the flow control member in the direction.
	Nevertheless, Hutchinson discloses the pulsing of the second relay valve causing the pneumatic actuator to move the flow control member in the direction (it is used for controlling the second pneumatic actuating assembly, the second pneumatic system comprises a device for measuring from the second servo driver to control current of the second servo valve to output the second measured current value of the second current sensor, and a second bleed valve coupled to the second relay. wherein the second processor is configured to generate a termination signal to drive the second relay to open the second discharging valve [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to incorporate a second relay valve to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.

Regarding Claim 17, Trangard and Hutchinson disclose the claimed invention discussed in claim 16.

Trangard discloses the instructions, when executed, further cause the one or more processors to (as discussed above): in response to the signal (as discussed above), command a I/P converter of the valve controller (as discussed above) the pneumatic actuator to move the flow control member in the direction ( as discussed above); and calculate a pneumatic volume usage associated with the moving of the flow control member in the direction (as discussed above), the pneumatic volume usage (as discussed above).
However, Trangard does not disclose to pulse a third relay valve of the valve controller between a third closed position and a third open position.
Nevertheless, Hutchinson discloses to pulse a third relay valve of the valve controller between a third closed position and a third open position (a third pneumatic subsystem for controlling third pneumatic actuating assembly, a third pneumatic sub-system comprises a measurement from a third servo driver to control current of the third servo valve to output third measuring current value of the third current sensor; and a third valve coupled to the third relay, wherein the third processor is configured to generate a termination signal to actuate the relay to open the bleed valve, and a communication bus for communicatively coupling first pneumatic subsystem. each of the second pneumatic subsystem and wherein the first processor [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse a third relay valve of the valve controller between a third closed position and a third open position to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.

Regarding Claim 18, Trangard and Hutchinson disclose the claimed invention discussed in claim 17.

Trangard discloses wherein the instructions, when executed, further cause the one or more processors to (as discussed above): in response to the signal (as discussed above), and calculate a pneumatic volume usage associated with the moving of the flow control member in the first direction (as discussed above), the pneumatic volume usage (as discussed).
However, Trangard does not disclose fourth I/P converter and pulsing a fourth relay valve of the valve controller between a fourth closed position and a fourth open position and the pulsing of the fourth relay valve causing the pneumatic actuator to move the flow control member in the first direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard to incorporate the fourth I/P converter to maintain a position of the pneumatic actuator and the amount of bleed and to improve fluid movement in the apparatus.
Nevertheless, Hutchinson discloses pulsing a relay valve of the valve controller between a closed position and an open position and the pulsing of the fourth relay valve causing the pneumatic actuator to move the flow control member in the first direction (wherein the third processor is configured to generate a termination signal to actuate the relay to open the bleed valve, and a communication bus for communicatively coupling first pneumatic subsystem [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to incorporate pulsing a fourth relay valve of the valve controller between a fourth closed position and a fourth open position and the pulsing of the fourth relay valve causing the pneumatic actuator to move the flow control member in the first direction to rapidly increase or decrease the pressure of compressed fluid in the first direction and to improve fluid communications in the apparatus.

Regarding Claim 19, Trangard and Hutchinson disclose the claimed invention discussed in claim 18.

Trangard discloses wherein the instructions, when executed, further cause the one or more processors to (as discussed above): obtain a signal (as discussed above), the signal indicating that the valve controller is to increase a pressure of a fluid chamber of the pneumatic actuator and a pressure of a fluid chamber of the pneumatic actuator ( as discussed above); in response to the signal ( as discussed above), command the I/P converter (as discussed above); in response to the signal (as discussed above),; and calculate a pneumatic volume usage associated with the increasing of the pressure of the fluid chamber and the increasing of the pressure of the fluid chamber, the pneumatic volume usage (as discussed above) being based on the pulsing of the first relay valve and the pulsing of the third relay valve.
However, Trangard does not disclose to pulse the first relay valve between the first closed position and the first open position, the pulsing of the first relay valve increasing the first pressure of the first fluid chamber and command the third I/P converter to pulse the third relay valve between the third closed position and the third open position, the pulsing of the third relay valve increasing the second pressure of the second fluid chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard to incorporate command the third I/P converter to maintain a position of the pneumatic actuator and the amount of bleed and to improve fluid movement in the apparatus.
Nevertheless, Hutchinson discloses to pulse the first relay valve between the first closed position and the first open position, the pulsing of the first relay valve increasing the first pressure of the first fluid chamber (first air sub-system comprises a device for measuring from the first servo driver to control current of the first servo valve to output a first measured current value of the first current sensor and coupled to the first valve of the first relay, wherein the first processor is configured to generate a termination signal to actuate the first relay to open the first bleed valve, a second pneumatic subsystem [0010]) and to pulse the third relay valve between the third closed position and the third open position, the pulsing of the third relay valve increasing the second pressure of the second fluid chamber (a third pneumatic subsystem for controlling third pneumatic actuating assembly, a third pneumatic sub-system comprises a measurement from a third servo driver to control current of the third servo valve to output third measuring current value of the third current sensor; and a third valve coupled to the third relay, wherein the third processor is configured to generate a termination signal to actuate the relay to open the bleed valve, and a communication bus for communicatively coupling first pneumatic subsystem. each of the second pneumatic subsystem and wherein the first processor [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse the first relay valve between the first closed position and the first open position, the pulsing of the first relay valve increasing the first pressure of the first fluid chamber to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse the third relay valve between the third closed position and the third open position, the pulsing of the third relay valve increasing the second pressure of the second fluid chamber to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.

Regarding Claim 20, Trangard and Hutchinson disclose the claimed invention discussed in claim 19.

Trangard discloses the instructions, when executed, further cause the one or more processors to (as discussed above): obtain a signal (as discussed above), the signal indicating that the valve controller is to decrease the pressure of the fluid chamber and the pressure of the fluid chamber (as discussed above); in response to the signal (as discussed above), in response to the input signal (as discussed above), and calculate a pneumatic volume usage associated with the decreasing of the pressure of the fluid chamber and the decreasing of the pressure of the fluid chamber (as discussed above), the pneumatic volume usage (as discussed above) being based on the pulsing of the second relay valve and the pulsing of the fourth relay valve.
However, Trangard does not disclose command the second I/P converter to pulse the second relay valve between the second closed position and the second open position, command the fourth I/P converter to pulse the fourth relay valve between the fourth closed position and the fourth open position, and the pulsing of the fourth relay valve decreasing the second pressure of the second fluid chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard to incorporate command the second and fourth I/P converter to maintain a position of the pneumatic actuator at the second and fourth positions and the amount of bleed and to improve fluid movement in the apparatus.
Nevertheless, Hutchinson discloses to pulse the second relay valve between the second closed position and the second open position to pulse the relay valve between the closed position and the open position (it is used for controlling the second pneumatic actuating assembly, the second pneumatic system comprises a device for measuring from the second servo driver to control current of the second servo valve to output the second measured current value of the second current sensor, and a second bleed valve coupled to the second relay. wherein the second processor is configured to generate a termination signal to drive the second relay to open the second discharging valve [0010]), and the pulsing of the relay valve decreasing the pressure of the fluid chamber (first air sub-system comprises a device for measuring from the first servo driver to control current of the first servo valve to output a first measured current value of the first current sensor and coupled to the first valve of the first relay, wherein the first processor is configured to generate a termination signal to actuate the first relay to open the first bleed valve, a second pneumatic subsystem [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse the third relay valve between the third closed position and the third open position, the pulsing of the third relay valve increasing the second pressure of the second fluid chamber to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trangard in view of Hutchinson to pulse the third relay valve between the third closed position and the third open position, the pulsing of the third relay valve increasing the second pressure of the second fluid chamber to rapidly increase or decrease the pressure of compressed fluid and to improve fluid communications in the apparatus.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kenneth Junk (US20030208305) discloses valve controller with an actuator. 
Henry Boger (US20080163936) discloses signal processes and a controller with an input signal.
Cham Ocondi (US20100051110) discloses a relay valve for a diaphragm actuator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAH ZAAB/Examiner, Art Unit 2863    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863